Citation Nr: 0304770	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for carpel tunnel 
syndrome (CTS) of the left wrist.

5.  Entitlement to service connection for CTS of the right 
wrist.

6.  Entitlement to service connection for gum disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied service connection for bilateral 
patellar tendonitis, hiatal hernia with gastroesophageal 
reflux disease, status post lipoma with a history of 
sebaceous cysts, hemorrhoids, onychomycosis, headaches, 
sinusitis, an eye disorder, bilateral carpel tunnel syndrome 
of the wrist, and gum disease.  

During the course of the appeal, service connection was 
granted for bilateral patellar tendonitis, hiatal hernia with 
gastroesophageal reflux disease, status post lipoma with a 
history of sebaceous cysts, hemorrhoids, and onychomycosis in 
an April 2002 rating decision.  As this decision represents a 
full grant of the benefits sought only with regard to these 
issues, they are no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The Board notes that the veteran's dental records indicated 
the loss of teeth due to trauma.  Based on a liberal view of 
the veteran's dental claim, the Board believes the veteran 
could have intended to pursue the loss of these teeth as part 
of his claim.  For this reason, the Board refers this issue 
to the RO for possible clarification from the veteran.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran does not have a diagnosis of an underlying 
pathology relative to complaints of headaches.

3.  There is no objective evidence of chronic sinusitis.

4.  The veteran does not have a diagnosis of CTS for either 
wrist.

5.  Astigmatism and presbyopia are refractive errors, and are 
not recognized as a disability under the law for VA 
compensation purposes.

6.  The veteran had acute periodontitis in service.


CONCLUSIONS OF LAW

1.  The veteran does not have a headache disorder that is 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002). 

2.  The veteran does not have sinusitis that is related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  The veteran does not have an eye disorder that is related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3159, 3.303 (2002).

4.  The veteran does not have CTS of the left wrist that is 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

5.  The veteran does not have CTS of the right wrist that is 
related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

6.  The veteran does not have periodontal disease that is 
related to service, and the criteria for entitlement to VA 
outpatient dental treatment have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 3103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the August 2001 statement of the case and the April 
2002 supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
which would substantiate the claims, and the evidence that 
has been considered in connection with the appeal.  Moreover, 
in a letter dated in March 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  The Board finds that the aforementioned documents 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been provided ample opportunity to submit 
such information and evidence.

Factual Background

Service medical records indicated that the veteran complained 
of cold symptoms and sinus pressure in November 1980.  The 
assessment was viral process with early sinusitis.  In June 
1987, he had complaints of sinus and headache associated with 
an upper respiratory infection.  Several complaints including 
headaches were noted in March 1993.  No assessment was made 
relative to this particular complaint.  In April 1997, the 
veteran had complaints of a purulent nasal discharge and 
nasal pain.  The diagnosis was sinusitis.  The veteran had 
several complaints in February 1998 including a headache that 
stretched across his eyes and temples.  No diagnosis was 
made, but he was advised to take over the counter medicine.  
During a March 1999 optometry examination, the veteran 
complained of intermittent sharp pain behind his eyes, 
blurred vision, and floaters.  The assessment was mild 
sma/emerging presbyopia in each eye.  Optical health was 
normal.  A report of medical history dated in March 1999 
noted headaches, sinusitis, and periodontal disease.  Dental 
records showed that the veteran's hygiene was primarily fair 
to poor with occasional improvements.  He was treated for 
generalized periodontitis of maxal #23-25 area in September 
1986.  The report of medical history completed prior to 
separation noted that the veteran had periodontal disease.

Treatment records from the Dorn VA Medical Center (VAMC) 
dated from January 2000 to June 2001 are of record.  In 
August 2000, the veteran gave a history of bilateral CTS; 
however, physical examination found a full range of motion of 
the wrists with good strength and no crepitus.  Complaints of 
joint pain were noted throughout the records, but the wrists 
were not specifically identified.  Complaints of headaches 
were noted in March 2001.

The veteran underwent a VA examination in April 2002.  The 
report noted the veteran's complaints of headaches that 
originated four to five years earlier.  He had a headache at 
the time of the examination.  It was noted that the veteran 
had a diagnosis of sinusitis in service, without radiological 
confirmation.  A computerized axial tomography scan of the 
paranasal sinuses was done in March 2002 that did not show 
any abnormalities.  The impressions were headache of 
undetermined etiology and no evidence of acute or chronic 
nose or sinus disease.  During the VA orthopedic examination, 
the veteran did not mention his wrists.

Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id .  

Headaches

The evidence fails to show that the veteran had a disability 
for which service connection may be granted.  Service medical 
records and postservice medical records showed a few 
complaints of headaches, but a diagnosis was not made 
regarding these complaints.  At the time of the April 2002 VA 
examination, the veteran was noted to have a headache, 
however, examination did not reveal the underlying pathology.  
The etiology of the veteran's headaches, therefore, was 
unknown.  As such, the record does not contain a diagnosis 
related to headaches.  The Board notes that there is a 
distinction between headaches as a symptom and headaches as 
an underlying disorder.  With the exception of a disorder 
such as migraines, in which headaches are the disorder as 
well as a symptom, headaches are generally a symptom of an 
underlying pathology.  For example, service medical records 
noted headaches on two occasions in which the underlying 
pathologies were sinusitis and upper respiratory infection.  
In the present case, the veteran has not been diagnosed as 
having migraines or any other headache disorder.  VA 
evaluation and examination did not result in any clinical 
findings or diagnosis with respect to the complaints of 
headaches.  Without a pathology to which head pain can be 
attributed there is no basis to find a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22 (1998), Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed-in-part, vacated-in-part, and remanded on 
other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

As the preponderance of the evidence is against the veteran's 
claim of service connection for headaches, the benefit-of-
the-doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The evidence fails to show that the veteran has chronic 
sinusitis that is related to service.  During his twenty-year 
career in the service, he was only diagnosed twice with 
sinusitis.  Moreover, post service medical records do not 
show that he has received any treatment for sinusitis.  Due 
to the infrequency of episodes noted in the medical evidence, 
it cannot be said that the veteran's sinusitis was chronic.  
This conclusion is supported by impression in the April 2002 
VA examination report that indicated there was no evidence of 
acute or chronic nose or sinus disease.

As the preponderance of the evidence is against the veteran's 
claim of service connection for sinusitis, the benefit-of-
the-doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Eye 

The only complaints of eye problems were noted in a March 
1999 optometry examination. When mild SMA (simple myopic 
astigmatism)/emerging presbyopia in each eye was diagnosed.  
His optical health was normal.  With respect to myopic 
astigmatism and presbyopia, the Board points out that 
38 C.F.R. § 3.303(c) provides that a refractive error of the 
eye is not a disease or injury within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As such, refractive error cannot be recognized as 
a disease or injury.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As astigmatism and presbyopia are refractive error, 
service connection for these disorders must be denied as a 
matter of law.  In view of the foregoing, a VA examination 
was not necessary.

Bilateral carpel tunnel syndrome

The preponderance of the evidence is against the claims of 
service connection for carpel tunnel syndrome of the left and 
right wrist as there is no evidence to support the veteran's 
contention that he has this disorder.  Inservice and 
postservice medical records do not include a diagnosis of 
carpel tunnel syndrome or even complaints or findings 
relative to the veteran's wrists.  Based on the foregoing, 
application of the benefit-of-the-doubt doctrine is 
unnecessary, and the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran pointed out 
that he did not have a compensation examination in connection 
with some of his claims.  He did, however, have a VA 
orthopedic examination in March 2002, and he did not make any 
complaints regarding his wrists.  In any event, the Board 
notes that there is no obligation to have the veteran undergo 
a VA examination under 38 C.F.R. § 3.159(c)(4) if the claim 
does not include competent lay or medical evidence of a 
currently diagnosed disability or recurrent symptomatology of 
disability, evidence of an event, injury, or illness in 
service or one of the presumptive diseases that manifested 
during the prescribed period of time, and an indication that 
the claimed disability may be associated with service.  In 
view of the lack of evidence of inservice event, injury, or 
disease and a currently diagnosed disorder, a VA examination 
was unnecessary.

Dental condition/gum disease

Service medical records showed that gum disease was not noted 
at the time the veteran entered service; however, he was 
treated for periodontitis in service.  Although the veteran 
was treated for periodontitis in service, under the law and 
regulations, periodontal disease is not a disability for 
which service connection for VA compensation benefits can be 
granted.  See 38 C.F.R. § 38 C.F.R. § 3.381 (2002); 38 C.F.R. 
§ 4.149 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Although service connection for periodontal disease may not 
be granted for compensation, it may be service connected for 
purposes of determining entitlement to outpatient dental 
treatment, with certain exceptions, under the provisions of 
38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381.  The exceptions, 
which are listed in 38 C.F.R. § 3.381(e), include acute 
periodontal disease.  Review of the service dental records 
did note treatment for periodontitis, but it did not appear 
to be a chronic condition as there were not frequent 
references of periodontitis.  Based on the foregoing, the 
veteran's periodontal disease appears to have been acute, 
therefore, service connection for outpatient treatment is not 
warranted.

The veteran pointed out that he did not have a compensation 
examination in connection with some of his claims.  In view 
of the fact that acute periodontal disease cannot be service-
connected even for the purpose of outpatient treatment, a VA 
examination is unnecessary.


ORDER

Service connection for headaches is denied.

Service connection for sinusitis is denied.

Service connection for an eye disorder is denied.

Service connection for CTS of the left wrist is denied.

Service connection for CTS of the right wrist is denied.

Service connection for gum disease is denied.


	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

